Detailed Action
Election/Restriction
Applicant’s election of claims 1-10 without traverse in the communication of 9/01/2021 is acknowledged.  Accordingly, claims 11-17 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McGhie et al (US 10,062,062 B1) in view of LeMay et al (US 2019/0272704 A1).
laim 1, McGhie discloses an interactive casino system (Fig. 6), comprising an application on a computing device (310) in communication with a database (355), the application further comprising a credit building system (1030), wherein the credit building system builds and stores a refundable credit on the database after a pre-determined amount of money is spent in a casino (1032), the application further comprising a travel point system, wherein the travel point system builds and stores a redeemable travel credit on the database after a pre-determined amount of money is spent in the casino (1034), and wherein the travel credits are redeemable for transportation tickets (1034).   LeMay suggests—where McGhie does not disclose—the application configured to deposit a currency represented by at least one casino voucher (Fig. 4B) directly into a bank account via the database (¶ [0162]: server can be configured to make an electronic funds transfer to … a regular bank account) and the application further comprising an identification process (¶ [0040]: ticket vouchers can include an identification number).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of McGhie and LeMay in order to make the system more convenient.
Regarding claim 2, McGhie discloses wherein the computing device is selected from the group consisting of: a tablet, a cellphone, and a laptop computer (col. 14 line 57: client can be … a mobile phone). 
Regarding claim 3, LeMay suggests—where McGhie does not disclose—wherein the database is in communication with a paired hank account (¶ [0162]: server can be configured to make an electronic funds transfer to … a regular bank account).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of McGhie and LeMay in order to make the system more convenient. 
Regarding claim 4, McGhie discloses wherein the transportation tickets are airplane tickets (1034). 
ticket vouchers can include an identification number).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of McGhie and LeMay in order to make the system more secure. 
Regarding claim 6, LeMay suggests—where McGhie does not disclose—wherein the identification process includes scanning a barcode of the casino voucher (Fig. 4B).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of McGhie and LeMay in order to make the system more secure. 
Regarding claim 7, LeMay suggests—where McGhie does not disclose—wherein a color code is presented on a display of the computing device (¶ [0110]: virtual ticket vouchers … can be rendered slightly differently, such as a different color).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of McGhie and LeMay in order to denote different voucher types. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGhie in view of LeMay and McInnes et al (US 2010/0250355 A1).
Regarding claim 9, McInness suggests—where McGhie does not disclose—wherein the application further comprises a confirmation screen, wherein a positive input from the computing device enables the application to deposit the casino voucher directly into the bank account via the database (902 – 904).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of McGhie, LeMay and McInnes in order to help the customer avoid mistaken inputs.
Regarding claim 10, McInness suggests—where McGhie does not disclose—wherein the positive input enables the application to send a confirmation notification to the display of the computing device database (902 – 904).  It would have been obvious to a person of ordinary . 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715